Citation Nr: 0029834	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  99-10 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
on a direct basis.

2.  Entitlement to service connection for a low back disorder 
as secondary to service-connected degenerative arthritis of 
the cervical spine. 

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from September 1975 
to January 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1998 and March 1999 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  In December 1998, the RO 
denied entitlement to service connection for a low back 
disorder on a direct basis and as secondary to service-
connected degenerative arthritis of the cervical spine.  In 
March 1999, the RO denied entitlement to a TDIU.

In August 2000, a video-conference hearing was held before 
the undersigned Acting Veterans Law Judge making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 
2000).  


REMAND

Additional development of the evidence is necessary in this 
case before a decision on the merits of the veteran's claims 
can be made.  VA has a duty to assist the veteran in the 
development of facts pertinent to his claims.  See 38 C.F.R. 
§ 3.103(a) (2000).

Potentially relevant records have not been obtained by the 
RO.  For example, review of the record indicates that the 
veteran has been treated for a back disorder and/or for his 
service-connected disabilities at the VA Medical Centers 
(VAMCs) in Birmingham, Alabama, and Tuscaloosa, Alabama, 
after his separation from service.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (VA records are constructively part 
of the record which must be considered).  He further stated 
that he received treatment at Aberdeen Proving Grounds in 
Baltimore, Maryland, after service.  Therefore, the RO should 
obtain these records on remand.  

Additionally, the veteran was recently awarded Social 
Security Administration (SSA) benefits; however, his complete 
SSA records have not been obtained.  The RO should make 
arrangements to obtain these records.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Given the uncertainty of the etiology of the veteran's low 
back disability, on remand he should also be afforded an 
appropriate VA examination to resolve this matter.  See 
Horowitz v. Brown, 5 Vet. App. 217 (1993) (where there is a 
reasonable possibility that a current condition is related to 
or is a residual of a condition experienced in service, the 
Board should seek "a medical opinion as to whether [the 
claimant's] current disabilities are in any way related to or 
a residual of those experienced in service.")  Medical 
expertise informed by full review of the history and 
appropriate testing and examination is required.

With respect to the TDIU claim, the United States Court of 
Appeals for Veterans Claims (formerly the U.S. Court of 
Veterans Appeals) has reiterated that it is the Board's 
responsibility to make findings based on the evidence of 
record and not to supply missing facts. other 
than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1994), 
citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
Furthermore, VA must determine if there are circumstances, 
apart from nonservice-connected conditions and advancing age, 
that would justify a total disability rating based on 
unemployability by placing this particular veteran in a 
different position than other veterans with the same combined 
disability evaluation.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  In light of the above, the Board finds it 
is appropriate to remand the veteran's claim for further 
evidentiary development, including VA examination. 

Accordingly, while the Board regrets the delay, these claims 
are REMANDED to the RO for the following:

1.  Request that the veteran provide a 
complete list of those who have treated 
him for his low back disorder and his 
service-connected disabilities since his 
separation from service and obtain all 
records of any treatment reported by the 
veteran that are not already in the 
claims file.  The Board is particularly 
interested in any treatment received at 
the VAMCs in Birmingham and Tuscaloosa, 
Alabama, and at Aberdeen Proving Grounds 
in Baltimore, Maryland, and/or the Kirk 
U.S. Army Health Clinic. 

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  
 
If requests for any private treatment 
records are not successful, tell the 
veteran and his representative so that 
the veteran will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claims.  38 
C.F.R. § 3.159(c) (2000).

2.  Request that the veteran submit an 
up-to-date employment statement.

3.  Make the necessary arrangements to 
obtain a copy of any SSA decision denying 
or granting disability benefits to the 
veteran.  Obtain all the records from the 
SSA that were used in considering the 
veteran's claim for disability benefits, 
including any reports of subsequent 
examinations or treatment.  If these 
records are duplicates of those already on 
file, that fact should be annotated in the 
claims folder.  Any other records should 
be associated with the claims folder.

4.  After the foregoing development has been 
accomplished, afford the veteran a 
comprehensive VA examination by an orthopedic 
specialist in order to determine the exact 
nature and etiology of any low back disorder.  
The claims folder and a copy of this remand 
are to be made available to the examiner 
prior to the examination, and the examiner is 
asked to indicate that he or she has reviewed 
the claims folder, including the service 
medical records.  All tests deemed necessary 
by the examiner are to be performed. 

Based upon the medical documentation on file, 
the examiner should specifically express an 
opinion as to the date of onset and etiology 
of any current low back disorder.  
Specifically, is it at least as likely as not 
that any current low back disorder was caused 
by an in-service disease or injury?  Is it at 
least as likely as not that any current low 
back disorder was (a) caused by or (b) 
aggravated by the service-connected 
degenerative arthritis of the cervical spine?  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
condition at issue, such testing or 
examination is to be accomplished prior 
to completion of the examination report.

5.  Afford the veteran comprehensive VA 
joints and psychiatric examinations for 
the purpose of determining what effect 
his service-connected disabilities have 
on his ability to work.  The claims 
folder and a copy of this remand are to 
be made available to the examiners prior 
to the examinations, and the examiners 
are asked to indicate that he or she has 
reviewed the claims folder.  All tests 
deemed necessary by the examiners are to 
be performed. 
  
In light of the veteran's recorded 
medical, educational and vocational 
history, the examiners are specifically 
requested to express a medical opinion as 
to the degree of occupational impairment 
attributable to the veteran's service-
connected generalized anxiety disorder 
with multiple post traumatic stress 
disorder (PTSD) symptoms; degenerative 
arthritis of the cervical spine; status 
post repair of a shell fragment wound of 
the right great toe with hallux rigidus, 
severe; bursitis with mild rotator cuff 
tendonitis of the left shoulder; a 
laceration scar of the left ankle; status 
post repairs of fractures of the right and 
left mandible, and any other disabilities 
determined to be service connected, as 
opposed to any nonservice-connected 
disabilities and advancing age.  In 
particular, describe what types of 
employment activities would be limited 
because of the veteran's service-connected 
disabilities and whether any limitation on 
employment is likely to be permanent.  
Could the veteran perform sedentary 
employment?

The psychiatric examiner should assign a 
Global Assessment of Functioning (GAF) 
score for the veteran's service-connected 
generalized anxiety disorder with multiple 
PTSD symptoms consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV) and provide a 
definition of the score assigned.  If it 
is not possible to assign a GAF score on 
the basis of the veteran's generalized 
anxiety disorder with multiple PTSD 
symptoms alone, the examiner is asked to 
so state.

The examiners must provide comprehensive 
reports including complete rationales for 
all conclusions reached citing the 
objective medical findings leading to the 
examiners' conclusions.  If further 
testing or examination by a specialist is 
determined to be warranted in order to 
evaluate the conditions in issue, such 
testing or examination is to be 
accomplished prior to completion of the 
examination reports.

6.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If the requested examinations do not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000);  see also Stegall 
v. West, 11 Vet. App. 268 (1998).

7.  Readjudicate the veteran's claims on 
the merits, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  

8.  If the decision with respect to the 
claims remains adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case and be given a reasonable period of 
time within which to respond thereto. 
    
Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this REMAND 
are to obtain additional information and to comply with all 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 

